EX-10.(K)(12) 4 exhibitk12.htm AMENDMENT NO. 11 ALLTEL PENSION PLAN

Exhibit (k)(12)

AMENDMENT NO. 11
TO
ALLTEL CORPORATION PENSION PLAN
(January 1, 2001 Restatement)

WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective January 1, 2001, and as
subsequently amended (the “Plan”); and

WHEREAS, the Company desires further to amend the Plan;

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as of December 31, 2004, as follows:



1.   Section 4.01(c) of Appendix MM of the Plan is amended to provide as
follows:



  (c)   Prior to its reduction as set forth in paragraph (b) above, the Benefit
shall be computed as an amount payable for the life of the Member equal to the
Benefit set forth in (1) or (2) below, whichever is applicable, but, in no event
less than the amounts determined under (3), (4), or (5) below, whichever is
applicable.



  (1)   Reserved.



  (2)   (A-1)   Monthly retirement Benefits for Members who retire from those
job classifications listed in Table I below shall be in accordance with the
Pension Band assigned to the Member’s job classification and the provisions of
Section (2)(A-6) below:

TABLE I

PENSION BAND CLASSIFICATIONS
(EFFECTIVE JANUARY 1, 2005)

          Job Classification   Pension Band  
Accounting Machine Operator
    7  
Advanced Clerical
    7  
Assignment Clerk
    7  
Building Maintenance Mechanic
    17  
Building Service Attendant
    7  
Building Service Attendant and Monitor
    7  
Cable Technician
    18  
Cellular/Phone Center Technician
    17  
Clerk-Typist
    7  
Construction Technician
    18  
Customer Service Technician
    17  
Facility Technician
    18  
Frame Attendant
    8  
Large Systems Technician
    19 *
Mail Carrier/Coin Collector
    7  
Mail Clerk
    7  
Materials Distribution Specialist
    10  



PENSION BAND CLASSIFICATIONS
(EFFECTIVE JANUARY 1, 2005)
(CONTINUED)

          Job Classification   Pension Band  
Service Representative
    9  
Small Systems Technician
    13 *
Special Service Test Technician
    18  
Technician — Digital Services
    18  
Technician — Network Switching
    18  
Technician — Network Transport
    18  
Wire Installation Technician
    1 *
Wire Technician
    3 *

* Indicates Systems Employees for whom separate band rates are specified in
Table II to calculate monthly retirement benefits.

PENSION BAND CLASSIFICATIONS
(EFFECTIVE OCTOBER 16, 2001 TO DECEMBER 31, 2004)

          Job Classification   Pension Band  
Accounting Machine Operator
    3 (5*)
Advanced Clerical
    4 (6*)
Apparatus Service Attendant
    1 (8*)
Assignment Clerk
    5  
Building Maintenance Mechanic — Lincoln & Territory
    17  
Building Service Attendant
    1 (5*)
Building Service Attendant and Monitor
    1 (5*)
Cable Technician
    18  
Cellular/Phone Center Technician
    17  
Clerk-Typist
    2 (5*)
Coin Collector — Lincoln & Territory
    6  
Commercial Representative — Lincoln & Territory
    18  
Communications Representative — Lincoln & Territory
    21  
Computer Operator
    5  
Control Clerk
    13  
Copy Center Operator
    11  
Customer Service Technician — Lincoln & Territory
    17  
Data Communications Technician
    18  
Data Entry Operator
    1 (5*)
Dispatcher
    19  
Distribution Center Attendant
    4 (9*)
Distribution Center Clerk
    5  
Distribution Center Trucker
    12  
Driver — Construction
    16  
Electronic Repair Center Radio Technician
    19  
Electronic Repair Center Technician
    18  
Equipment Operator
    16  
Equipment Repair Technician
    17  

-2-

PENSION BAND CLASSIFICATIONS
(EFFECTIVE OCTOBER 16, 2001 TO DECEMBER 31, 2004)
(CONTINUED)

          Job Classification   Pension Band  
Equipment Service Attendant
    4 (11*)
Facilities Support Representative
    9  
Facility Technician — Lincoln & Hastings
    18  
Fleet Services Attendant
    3 (8*)
Fleet Services Mechanic
    17  
Frame Attendant — Lincoln & Territory
    8  
General Clerk
    11  
General Repair Center Stock Clerk
    17  
Group Leader (Wage Schedule 01)
    18  
Group Leader (Wage Schedule 03)
    19  
Group Leader (Wage Schedule 11)
    17  
Group Leader (Wage Schedule 14)
    4 (8*)
Group Leader (Wage Schedule 15)
    5 (10*)
Group Leader (Wage Schedule 21)
    1 (5*)
House Service Attendant
    1 (2*)
Lamp and Key Technician
    17  
Large Systems Technician
    19  
Lounge Room Attendant
    1 (2*)
Mail Carrier/Coin Collector
    6  
Mail Clerk
    1  
Materials Distribution Specialist — Seasonal
    1  
Materials Distribution Specialist Level 1
    10  
Materials Distribution Specialist Level 2
    10  
Materials Transportation Specialist Level 1
    12  
Materials Transportation Specialist Level 2
    12  
Network Analyst
    19  
Network Construction — Seasonal
    1  
Network Helper — Lincoln & Territory
    5  
Network Radio Technician — Lincoln & Territory
    19  
Network Technician — Lincoln & Territory
    18  
Outside Plant Technician
    16  
PBX Operator
    5  
PBX Technician — Lincoln & Territory
    18  
Receiving Clerk
    5 (11*)
Receptionist
    1  
Repair Service Attendant
    8  
Senior Clerk — Lincoln & Territory
    18  
Service Clerk
    5  
Service Representative
    9  
Shipping Clerk
    5 (11*)
Small Systems Technician
    12  
 
  (13 effective 05/01/02)
 
  (16 effective 05/20/02)
Stenographer
    3 (5*)
Technician — Customer Fulfillment Level 1
    18  
Technician — Customer Fulfillment Level 2
    18  

-3-

PENSION BAND CLASSIFICATIONS
(EFFECTIVE OCTOBER 16, 2001 TO DECEMBER 31, 2004)
(CONTINUED)

          Job Classification Pension Band  
Technician — Digital Services Level 1
    18  
Technician — Digital Services Level 2
    18  
Technician — Network Construction Level 1
    18  
Technician — Network Construction Level 2
    18  
Technician — Network Switching Level 1
    18  
Technician — Network Switching Level 2
    18  
Technician — Network Transport Level 1
    18  
Technician — Network Transport Level 2
    18  
Technician — Service Assurance Level 1
    18  
Technician — Service Assurance Level 2
    18  
Telephone Repair Center Test Technician
    18  
Toll Investigation Clerk
    6  
Tool and Furniture Repairer
    17  
Trouble Analyst
    18  
Wire Installation Technician
    1  
Wire Technician
    3  

* Pension Band numbers in parenthesis are applicable only to members who have
been in the job classification continuously from October 15, 1983.



  (A-2)    As similarly situated new job classifications are adopted by the
Employer, or existing job classifications are deleted by the Employer, the
Committee may, by resolution, incorporate such additions or deletions
appropriately into Table I above.     (A-3)    The retirement Benefit of a
Member promoted or transferred to a job classification in a higher Pension Band
shall be determined for all years of service on the basis of the monthly Benefit
of the higher band after 60 consecutive months in such band. In the event a
period of 60 consecutive months is not completed subsequent to such promotion or
transfer, the monthly Benefit shall be determined on the basis of the Pension
Band from which such Member was first promoted or transferred during such
60-month period for all service prior to such promotion or transfer, plus the
monthly Benefit of the band or bands to which promoted or transferred for all
service in such band or bands. For purposes of this paragraph, promotions and
transfers are defined as changes in job classification or location involving a
change to a higher Pension Band.     (A-4)    The retirement Benefit of a Member
who was demoted or transferred to a job classification in a lower Pension Band
will be determined for all years of service on the basis of the monthly benefit
of the higher band, as in effect at the time of the demotion or transfer, until
such time as the monthly Benefit of the lower band produces a higher benefit,
providing the Employee had been

-4-

      in the higher band for a period of at least 60 consecutive months. If the
period of Credited Service in the higher band was less than 60 consecutive
months, the retirement Benefit for that portion of the Member’s Credited Service
shall be determined at the greater of:



      the then current monthly Benefit of the higher band, as in effect at the
time of the demotion or transfer; or the current monthly Benefit applicable to
the lower band;



      and the remaining portion of the Member’s Credited Service shall be
determined at the current monthly Benefit rate applicable to the lower band. For
purposes of this paragraph, demotions and transfers are defined as changes in
job classification or location involving a change to a lower Pension Band.    
(A-5)    The retirement Benefit of a Member promoted, demoted, or transferred
after December 31, 1980, to a job classification listed in Table I above from
another job classification not so listed, and who then retires within 60 months,
shall be the sum of (i) the retirement Benefit determined under the provisions
of the Plan other than this Appendix MM as of the last day in the former
non-listed job classification; plus (ii) the amount determined under the
provisions of this subsection (2)(A) for Credited Service in the new job
classification. If such Member retires more than 60 months after such promotion,
demotion, or transfer, the retirement Benefit shall be the greater of (i) the
amount determined under the provisions of this subsection (2)(A) for all years
of service, or (ii) an amount determined in the manner described above for a
Member who retires within 60 months after such promotion, demotion, or transfer.
    (A-6)    The tables in this Section set forth monthly retirement values per
year of Credited Service for each Pension Band and are applicable to retirements
commencing in the years as specified in the tables. The three columns in each
table set forth values, by year of retirement, to be multiplied by the
applicable number of years of Credited Service.



  (i)   The rates in column (1) are applicable to the first 25 years, or portion
thereof.     (ii)   The rates in column (2) are applicable only to the next
succeeding 5 years, or portion thereof (years 25.001 through 30).     (iii)  
The rates in column (3) are applicable only to the years in excess of 30.



      Monthly retirement Benefits shall be equal to the sum of the products of
(i), (ii), and (iii) above.

-5-

TABLE II
OF APPENDIX MM

TABLE OF MONTHLY RETIREMENT BENEFITS
APPLICABLE TO RETIREMENTS (OTHER THAN FOR SYSTEMS EMPLOYEES)
COMMENCING ON OR AFTER
JANUARY 1, 2005 AND SUBSEQUENT YEARS

                  (1)   (2)   (3) PENSION   FIRST 25   YEARS 25.001   YEARS
AFTER BAND   YEARS1   THROUGH 301   30.0011
1 - 6
  No Longer Used   No Longer Used   No Longer Used
7
  33.52/34.19/34.87   35.22/35.93/36.65   36.89/37.63/38.38
8
  34.66/35.35/36.06   36.39/37.12/37.86   38.15/38.91/39.69
9
  35.80/36.52/37.25   37.59/38.34/39.11   39.37/40.16/40.96
10
  36.90/37.64/38.39   38.79/39.57/40.36   40.61/41.41/42.24
11
  38.03/38.79/39.57   39.96/40.76/41.58   41.86/42.70/43.55
12
  39.16/39.94/40.74   41.13/41.95/42.79   43.07/43.94/44.82
13
  40.31/41.11/41.93   42.31/43.16/44.02   44.34/45.23/46.13
14
  41.46/42.29/43.14   43.49/44.36/45.25   45.57/46.49/47.42
15
  42.54/43.40/44.27   44.69/45.58/46.15   46.80/47.73/48.68
16
  43.68/44.55/45.44   45.88/46.80/47.74   48.05/49.01/49.99
17
  44.81/45.70/46.61   47.03/47.97/48.93   49.30/50.28/51.29
18
  45.93/46.85/47.79   48.25/49.21/50.19   50.51/51.52/52.55
19
  47.04/47.98/48.94   49.40/50.39/51.40   51.77/52.80/53.86
20
  48.20/49.16/50.14   50.61/51.62/52.65   53.05/54.11/55.19
21
  49.33/50.31/51.32   51.81/52.89/53.95   54.25/55.34/56.45



  1   In the xx/xx/xx format, the first number is the pension band used for
retirements in 2005; the second number for retirements in 2006; and the third
for retirements in 2007 and thereafter.

-6-

TABLE II
OF APPENDIX MM
(CONTINUED)

TABLE OF MONTHLY RETIREMENT BENEFITS
APPLICABLE TO RETIREMENTS (OTHER THAN FOR SYSTEMS EMPLOYEES)
COMMENCING JANUARY 1, 2002 THROUGH DECEMBER 31, 2004 AND RETIREMENTS
FOR SYSTEMS EMPLOYEES COMMENCING JANUARY 1, 2002 AND THEREAFTER

                        (1)   (2)   (3) PENSION   FIRST 25   YEARS 25.001  
YEARS AFTER BAND   YEARS   THROUGH 30   30.001
1
  $26.22     $27.54     $28.84  
2
  27.31     28.71     30.07  
3
  28.45     29.87     31.30  
4
  29.57     31.02     32.52  
5
  30.66     32.18     33.70  
6
  31.77     33.33     34.93  
7
  32.86     34.53     36.17  
8
  33.98     35.68     37.40  
9
  35.10     36.85     38.60  
10
  36.18     38.03     39.80  
11
  37.28     39.18     41.04  
12
  38.39     40.32     42.23  
13
  39.52     41.48     43.47  
14
  40.65     42.64     44.68  
15
  41.71     43.81     45.88  
16
  42.82     44.98     47.11  
17
  43.93     46.11     48.33  
18
  45.03     47.30     49.52  
19
  46.12     48.43     50.75  
20
  47.25     49.62     52.01  
21
  48.36     50.79     53.19  



  (B)   Reserved.

-7-

  (3)   With respect to an Employee who has completed 20 years of Credited
Service, the minimum normal retirement Benefit shall be One Hundred and Fifty
Dollars ($150) per month. Effective January 1, 1979, the minimum monthly normal
retirement Benefit with respect to an Employee who has completed at least
20 years of Credited Service shall be the amount stated in the following table:

          TOTAL YEARS OF   MINIMUM   CREDITED SERVICE   MONTHLY BENEFIT  
20 But Less Than 21 Years
  $152.50    
21 But Less Than 22 Years
  162.50    
22 But Less Than 30 Years
  170.00    
30 But Less Than 40 Years
  180.00    
40 or More Years
  190.00    



  (4)   With respect to an Employee who has completed at least 15 years but less
than 20 years of Credited Service, the minimum normal retirement Benefit shall
be Seven Dollars and Fifty Cents ($7.50) per month for each year of Credited
Service.     (5)   Reserved.     (6)   Reserved.

2.             Effective as of February 20, 2004, Section 13 of the Plan is
amended by adding the following Section 13.45 thereto:



13.45   Employees of CellCom/New-Cell, Inc. (as indicated in 13.45(k))  
(a)        Effective Date – February 20, 2004.   (b)        Account — None.  
(c)        Minimum Normal Retirement Pension — None.   (d)        Minimum Early
Retirement Pension — None.   (e)        Minimum Disability Retirement Pension —
None.   (f)        Minimum Deferred Vested Pension — None.   (g)        Minimum
Death Benefit — None.   (h)        Prior Plan Offset — Not Applicable.  
(i)        Provision Relative to Section 401(a)(12) of the Code — Not
Applicable.

-8-

(j)        Miscellaneous — See APPENDIX VV — SPECIAL PROVISIONS APPLICABLE TO
CERTAIN EMPLOYEES OF CELLCOM/NEW-CELL, INC., which follows immediately
hereafter.   (k)        Affected Employees –

          Name   EE Number
Barbara Kraetsch
    0086781
Yvette Ingalls
    0086772
Shellee Sabatke
    0086785
Vicki Kolpack
    0086841
Rhoda Zupon
    0086843
Nicki Myre
    0086796
Stephanie Malakowsky
    0086783
Michelle Lau
    0086837
Josh Isaacson
    0086774
Elizabeth Lau
    0086847
Steve DeCloux
    0086769
Amy Hildebrand
    0086853

APPENDIX VV
SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
OF
CELLCOM/NEW-CELL, INC.

Effective as of February 20, 2004, certain employees of CellCom/New-Cell, Inc.
(“CellCom”) became employees of the Controlled Group.

Notwithstanding any other provision of the Plan, effective February 20, 2004,
the Plan is modified as set forth below with respect to the active employees of
CellCom listed in 13.45(k) who became employees of the Controlled Group on
February 20, 2004.



A.        Section 1.07 is modified by adding to the definition thereof the
following:



  1.07VV    “Basic Compensation” shall include only amounts earned on or after
February 20, 2004.



B.        Section 1.14 is modified by adding to the definition thereof the
following:



  1.14VV    “Compensation” shall include only amounts earned on or after
February 20, 2004.



C.        Section 1.37(g) is modified as follows:



  1.37(g)VV    Vesting Service



  (a)   A Participant’s eligibility for benefits under the Plan shall be
determined by his period of Vesting Service, in accordance with the following:

-9-

  (i)   Service Prior to February 20, 2004: An Employee’s period(s) of
employment with CellCom prior to February 20, 2004, shall be counted as Vesting
Service to the extent that such periods would have counted under the Plan if
such employment had been with the Company.     (ii)   Service From and After
February 20, 2004: In accordance with the provisions of Section 1.37(g).    
(iii)   Notwithstanding any other provision of the Plan, there shall be no
duplication of Vesting Service (or Vesting Years of Service) by reason of any
restoration of, crediting of, or granting of service in respect of any single
period or otherwise.



D.        Section 1.37(d) is modified as follows:



  1.37(d)VV    Benefit Service



  (a)   The amount of the benefit payable to or on behalf of a Participant shall
be determined on the basis of his Benefit Service, in accordance with the
following:



  (i)   Benefit Service Prior to February 20, 2004: None.



  (ii)   Benefit Service From and After February 20, 2004: In accordance with
the provisions of Section 1.37(d).



E.        Section 1.37(f) is modified as follows:



  1.37(f)VV     Eligibility Year of Service



  (a)   A Participant’s Eligibility Years of Service under the Plan shall be
determined in accordance with the following:



  (i)   Service Prior to February 20, 2004: An Employee’s period(s) of
employment with CellCom prior to February 20, 2004, shall be counted as
Eligibility Years of Service to the extent that such periods would have counted
under the Plan if such employment had been with the Company.     (ii)   Service
From and After February 20, 2004: In accordance with the provisions of
Section 1.37(f).     (iii)   Notwithstanding any other provision of the Plan,
there shall be no duplication of Eligibility Years of Service under the Plan by
reason of any restoration of, crediting of, or granting of service in respect of
any single period or otherwise.

3.             Effective as of November 1, 2004, Section 13 of the Plan is
amended by adding the following Section 13.46 thereto:

-10-

13.46   Employees of MobileTel, LLC



(a)         Effective Date – November 1, 2004.   (b)         Account — None.  
(c)         Minimum Normal Retirement Pension — None.   (d)         Minimum
Early Retirement Pension — None.   (e)         Minimum Disability Retirement
Pension — None.   (f)         Minimum Deferred Vested Pension – None  
(g)         Minimum Death Benefit — None.   (h)         Prior Plan Offset — Not
Applicable.   (i)         Provision Relative to Section 401(a)(12) of the Code —
Not Applicable.   (j)         Miscellaneous — See APPENDIX WW — SPECIAL
PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES OF MOBILETEL, LLC, which follows
immediately hereafter.

APPENDIX WW
SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
OF
MOBILETEL, LLC

Effective as of November 1, 2004, certain employees of MobileTel, LLC became
employees of the Controlled Group.

Notwithstanding any other provision of the Plan, effective November 1, 2004, the
Plan is modified as set forth below with respect to active employees of
MobileTel, LLC who became employees of the Controlled Group on November 1, 2004.



A.        Section 1.07 is modified by adding to the definition thereof the
following:



  1.07WW     “Basic Compensation” shall include only amounts earned on or after
November 1, 2004.



B.        Section 1.14 is modified by adding to the definition thereof the
following:



  1.14WW    “Compensation” shall include only amounts earned on or after
November 1, 2004.



C.        Section 1.37(g) is modified as follows:



  1.37(g)WW    Vesting Service

-11-

  (a)   A Participant’s eligibility for benefits under the Plan shall be
determined by his period of Vesting Service, in accordance with the following:



  (i)   Service Prior to November 1, 2004: An Employee’s period(s) of employment
with MobileTel, LLC prior to November 1, 2004, shall be counted as Vesting
Service to the extent that such periods would have counted under the Plan if
such employment had been with the Company.     (ii)   Service From and After
November 1, 2004: In accordance with the provisions of Section 1.37(g).    
(iii)   Notwithstanding any other provision of the Plan, there shall be no
duplication of Vesting Service (or Vesting Years of Service) by reason of any
restoration of, crediting of, or granting of service in respect of any single
period or otherwise.



D.        Section 1.37(d) is modified as follows:



  1.37(d)WW    Benefit Service



  (a)   The amount of the benefit payable to or on behalf of a Participant shall
be determined on the basis of his Benefit Service, in accordance with the
following:



  (i)   Benefit Service Prior to November 1, 2004: None.     (ii)   Benefit
Service From and After November 1, 2004: In accordance with the provisions of
Section 1.37(d).



E.        Section 1.37(f) is modified as follows:



  1.37(f)WW    Eligibility Year of Service



  (a)   A Participant’s Eligibility Years of Service under the Plan shall be
determined in accordance with the following:



  (i)   Service Prior to November 1, 2004: An Employee’s period(s) of employment
with Mobiletel, LLC prior to November 1, 2004, shall be counted as Eligibility
Years of Service to the extent that such periods would have counted under the
Plan if such employment had been with the Company.     (ii)   Service From and
After November 1, 2004: In accordance with the provisions of Section 1.37(f).  
  (iii)   Notwithstanding any other provision of the Plan, there shall be no
duplication of Eligibility Years of Service under the Plan by reason of any
restoration of, crediting of, or granting of service in respect of any single
period or otherwise.

-12-

4.             Effective as of December 1, 2004, Section 13 of the Plan is
amended by adding the following Section 13.47 thereto:



13.47   Employees of United States Cellular Corporation        (a)       
Effective Date – December 1, 2004.        (b)        Account — None.  
     (c)        Minimum Normal Retirement Pension — None.        (d)       
Minimum Early Retirement Pension — None.        (e)        Minimum Disability
Retirement Pension — None.        (f)        Minimum Deferred Vested Pension —
None.        (g)        Minimum Death Benefit — None.        (h)        Prior
Plan Offset — Not Applicable.        (i)        Provision Relative to
Section 401(a)(12) of the Code — Not Applicable.        (j)        Miscellaneous
— See APPENDIX XX — SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES OF UNITED
STATES CELLULAR CORPORATION, which follows immediately hereafter.

APPENDIX XX
SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
OF
UNITED STATES CELLULAR CORPORATION

Effective as of December 1, 2004, certain employees of United States Cellular
Corporation became employees of the Controlled Group.

Notwithstanding any other provision of the Plan, effective December 1, 2004, the
Plan is modified as set forth below with respect to active employees of United
States Cellular Corporation who became employees of the Controlled Group either
on December 1, 2004 or pursuant to the Purchase Agreement between United States
Cellular Corporation and the Company effective December 1, 2004.



A.        Section 1.07 is modified by adding to the definition thereof the
following:



  1.07XX    “Basic Compensation” shall include only amounts earned on or after
December 1, 2004.

-13-

B.        Section 1.14 is modified by adding to the definition thereof the
following:



  1.14XX    “Compensation” shall include only amounts earned on or after
December 1, 2004.



C.        Section 1.37(g) is modified as follows:



  1.37(g)XX    Vesting Service



  (a)   Participant’s eligibility for benefits under the Plan shall be
determined by his period of Vesting Service, in accordance with the following:



  (i)   Service Prior to December 1, 2004: An Employee’s period(s) of employment
with United States Cellular Corporation prior to December 1, 2004, shall be
counted as Vesting Service to the extent that such periods would have counted
under the Plan if such employment had been with the Company.     (ii)   Service
From and After December 1, 2004: In accordance with the provisions of
Section 1.37(g).     (iii)   Notwithstanding any other provision of the Plan,
there shall be no duplication of Vesting Service (or Vesting Years of Service)
by reason of any restoration of, crediting of, or granting of service in respect
of any single period or otherwise.



D.        Section 1.37(d) is modified as follows:



  1.37(d)XX    Benefit Service



  (a)   The amount of the benefit payable to or on behalf of a Participant shall
be determined on the basis of his Benefit Service, in accordance with the
following:



  (i)   Benefit Service Prior to December 1, 2004: None.     (ii)   Benefit
Service From and After December 1, 2004: In accordance with the provisions of
Section 1.37(d).



E.        Section 1.37(f) is modified as follows:



  1.37(f)XX    Eligibility Year of Service



  (a)   A Participant’s Eligibility Years of Service under the Plan shall be
determined in accordance with the following:



  (i)   Service Prior to December 1, 2004: An Employee’s period(s) of employment
with United States Cellular Corporation prior to December 1, 2004, shall be
counted as Eligibility Years of Service to the extent that such periods would
have counted

-14-

      under the Plan if such employment had been with the Company.



  (ii)   Service From and After December 1, 2004: In accordance with the
provisions of Section 1.37(f).     (iii)   Notwithstanding any other provision
of the Plan, there shall be no duplication of Eligibility Years of Service under
the Plan by reason of any restoration of, crediting of, or granting of service
in respect of any single period or otherwise.

     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused
this Amendment No. 11 to ALLTEL Corporation Pension Plan (January 1, 2001
Restatement) to be executed on this 13th day of December, 2004.

            ALLTEL CORPORATION
      By:   /s/ Scott T. Ford       Title:   President and Chief Executive
Officer    

-15-